DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-10, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 20170011089 A1, as provided in IDS), and in view of Simek (US 20180139431 A1), and further in view of Mewes (US 20180164762 A1).
Re Claim 1, Rodriguez discloses virtual satellite system, comprising:
a hardware processor; and a memory coupled to the hardware processor (see Rodriguez: e.g., --instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed…. at least one processor that is coupled to the memory and operative to perform exemplary method steps. Yet further, in another aspect, one or more embodiments of the invention or elements thereof can be implemented in the form of means for carrying out one or more of the method steps described herein; the means can include (i) hardware module(s), (ii) software module(s) stored in a computer readable storage medium (or multiple such media) and implemented on a hardware processor, or (iii) a combination of (i) and (ii); any of (i)-(iii) implement the specific techniques set forth herein.--, in [0006]-[0008], and, -- Create an NDVI versus time trace for different crops across different geographies and different spatial resolution for the previous 5 years. Create a correlation between NDVI and crop yield. Retrieve all satellite data that are available, closest in time, at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047]); the hardware processor configured to
receive data corresponding to a time series of images of a geographic region from a plurality of satellites, (see Rodriguez: e.g., -- Create an NDVI versus time trace for different crops across different geographies and different spatial resolution for the previous 5 years. Create a correlation between NDVI and crop yield. Retrieve all satellite data that are available, closest in time, at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047]; also see: -- The method also allows querying the database for large geographical regions, e.g. the US Midwest, that meet all the (sample) criteria: All farms that are between 400 acres and 800 acres, having sandy soil, precipitation from March until October being between 5 inches and less than 10 inches and having planted corn. This (sample) query will require to geospatially inquire 5 data layers and analyze each pixel size based on the requirements while minimizing the areas that may be not identified as a certain crop-corn in this scenario. One such example is the identification of crops based on vegetation index determined from Landsat (project for acquisition of satellite imagery of Earth jointly administered by the U.S. Geological Survey (USGS) and National Aeronautics and Space Administration (NASA)) and MODIS (NASA's Moderate-resolution Imaging Spectroradiometer instrument) data that have 30 m and 250 m resolutions, respectively.--, in [0025], [0033]-[0035], and, -- Data sets can be static maps, time dependent maps, images, time series, videos, etc. In at least some embodiments, all data sets are geotagged. Data can be retrieved as pixels that cross the query area or data can be obtained for points that are closest to locations and contain a time series data. Use one data series to complement other data layer: for example use time series data to complete gridded data when data is missing or can not be retrieved.--, in [0044]);
identify a first satellite that has a minimum of spatial resolutions of the plurality of satellites (see Rodriguez: e.g., --at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047] {30 m satellite resolution is identified as a minimum of spatial resolutions, among 30 m, 250 m, 500 m, or 1 km resolution});
re-project the data of the plurality of satellites except the first satellite to the minimum spatial resolution identified in the first satellite (see Rodriguez: e.g., --the projection technique shown in FIG. 3A for different index values or resolution--, in [0028]-[0029], and, --a database contains multiple geospatially referenced data layers (e.g. satellite data at different spectral bands, weather station, crop, soil, and elevation data, etc.) at native resolution.  The database also contains such data layers re-projected at resolutions that are multiples of each other and at a common coordinate system.  The re-projection methods can be any suitable ones; the system contains sets of well aligned pixels.--, in [0036], [0046]-[0047], and [0060]);
interpolate the data of the first satellite and the re-projected data of the remaining satellites to a desired temporal resolution, for the data not already having the desired temporal resolution (see Rodriguez: e.g., Fig. 7A, and 7B, --at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047]; and, -- consider data "sitting" in the platform at 1 km resolution and it is desired to retrieve it at 5 km resolution--the interpolation is carried out in the node where the data resides.  All the nodes do not necessarily need to do the same kinds of computations.  Consider a dataset for Kansas at 10 m resolution and in Nevada at 1 km resolution.--, in [0050]; also see: --The method is based on re-gridding and aligning any geospatial dataset (whose original source has a given native projection and resolution) in a way that resulting cells sizes are multiple of each other dimensions and are aligned one on the top of each other. The method also encompasses the interpolation of the original data sets to create a continuous layer in the first step and then create a new grid with the desired spatial resolution. The method may require multiple interpolation steps where multiple objectives are pursued: minimize data distortion at edges, maintain physical features integrity like square shape for houses, and minimize the variance of the original signal for a certain area. Each data set will have its own interpolation dependent on the data range, spatial extent and various masks used to cut out parts of the data. The method also includes an adjustable resolution technique and adjustable data interpolation technique for the resulting query outputs….to use two different spatial resolution layer that are close to the original resolution: for Landsat the resolution would be 35.56 m and for Modis would be 284.5 m The interpolation and re-gridding process, will change the accuracy of the Landsat data by less than 5%.--, in [0022]-[0024]; and, -- as illustrated in FIG. 6. Thus, when adjusting the data with different resolutions other than the one provided by the original source image, then an interpolation may have to be performed. One or more embodiments provide a way to optimally adjust the resulting cell size and swaths pixel values based on different interpolation techniques. An exemplary method has adjustable interpolation based on the original type of the data. Given a particular type of data and application, an optimal interpolation can be selected, where it will be optimal in the sense of providing the most value based on the final use case. For example, cubic interpolation (as opposed to linear, bi-linear, or nearest-neighbors interpolation) may be the best option for crop images, while bilinear interpolation may be more appropriate for weather datasets. [0035] Considering both adjustable interpolation and resolution methods, FIG. 7 provides a sample of the resulting grid and contours for two different resolutions. The top figure shows two grids overlaying a region of a Landsat image. The bottom figure illustrates two different contours resulting from different interpolation levels.--, in [0034]-[0035]; and, --The data fetched are the ones contained, intersecting, or crossing the query boundary. The database returns the data sets at spatial resolutions and time intervals that are adjusted for each application. The system can be queried in multiple locations and the retrieved data layers can be defined by a user or can be retrieved from previous applications that are similar to actual query. Real-time (online) analytics can be used to post-process each relevant data sets resulting from the query. The application may specify the resolution that is required for gridding. If a certain resolution is not available, the highest available resolution data sets are interpolated and re-gridded.--, in [0036]);
determine pairwise bias between the data of the first satellite and the re-projected data of each one of the remaining satellites  (see Rodriguez: e.g., --provide analytics of re-gridded layers which is 300% faster than analytics of unaligned layers by eliminating the time required for data read in, alignment and processing--, in [0007], and, --the proposed grid where the original data gets mapped along with a simplified indexing for each cell. The data indexing allows one to identify any data sets based on the length of the key. Data that share similar key parts can be grouped on the data storage part, reducing the time of query. The method allows one to scan through all data layers and identify those that have a certain key present in the table, thus ensuring data availability in the database. The methods described below allow identifying the number of sub-cells for a given physical layer(s) that are nested in any resolution layer(s) and thus it allows one to improve the time required to run analytics.--, in [0022]-[0023]; and, -- consider data "sitting" in the platform at 1 km resolution and it is desired to retrieve it at 5 km resolution--the interpolation is carried out in the node where the data resides.  All the nodes do not necessarily need to do the same kinds of computations.  Consider a dataset for Kansas at 10 m resolution and in Nevada at 1 km resolution.--, in [0050]; and, --After pre-processing 1020, data points are indexed 1030 with longitude, latitude, and time stamp. These data are processed 1040, e.g., translated, into a format supported by PAIRS. Data validation 1050 compares the processed data from 1040 with the metadata 1019 previously extracted by scheduler 1010 from GIS data 1009. After the validation 1050, the data is written 1060, preferably in a multi-threaded and/or parallel manner, into the PAIRS GEO DB 1070, which may be implemented using Hbase®. The data is preferably multiply (e.g., thrice) replicated.--, in [0060]-[0061]; also see: --associating each of the first plurality of cells and the second plurality of cells with a timestamp, wherein each of the first grid and the second grid is based at least in part on the associated timestamp--, in claim 6); 
Rodriguez does not however explicitly disclose a bias time series is generated;
Simek discloses a bias time series is generated (see Simek: e.g., -- Cost values are based on combined visual consistency criteria that says corresponding pixels in the reference and matching image have similar visual features, and a local continuity criteria that says nearby pixels in the reference image should correspond to nearby pixels in the matching image. The cost value biases particular pixels in a reference image toward particular corresponding points in other images based on visual consistency and local continuity….. the 2D images can include a plurality of stereo image pairs, wherein respective images of the stereo image pairs were captured at neighboring stop and shoot points during rotation of the 2D/3D panoramic capture device. In another example, the 2D images can include a plurality of stereo image pairs--, in [0166]-[0168]; also see: -- receiving, by a device comprising a processor, 2D image frames of an environment captured from a fixed location by a capture device over a defined period of time at a defined frame using two or more cameras of the capture device having a combined field-of-view spanning up to 360° of the environment from the fixed location. The method further comprises receiving, by the device, two or more sets of depth data of the environment captured from the fixed location by the capture device using two or more depth sensor devices of the capture devices having the combined field-of-view spanning up to 360° of the environment…. generating, by the device, a 2D panoramic image of the environment, comprising: aggregating overlapping image data included in the 2D image frames to generate aggregated 2D images, removing an object appearing in a portion of the aggregated 2D images, aligning the aggregated 2D images based on the two or more sets of depth data and/or the relative position of the cameras, and combining the aggregated 2D images based on the aligning. For example, the external device can be employed the depth data to fix parallax issues when stitching the 2D images together.--, in [0035]);
Rodriguez and Simek are combinable as they are in the same field of endeavor: aggregating/stitching/blending the various input data, image data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rodriguez’s system using Simek’s teachings by including a bias time series is generated to Rodriguez’s aggregating the ingested input data in order to generate a composite data by aligning the aggregated 2D images based on the two or more sets of depth data and/or the relative position of the cameras, and combining the aggregated 2D images based on the aligning (see Simek: e.g. in [0035]);
Rodriguez as modified by Simek  do not however explicitly disclose determine whether the first satellite data is present for a given time,
Mewes discloses determine whether the first satellite data is present for a given time (see Mewes:  e.g., --The presence of in-field observations can also be used to tune the land surface model to a field or crop's properties. For instance, changes in the soil moisture or temperature profile over time provide intrinsic indicators of the thermal or hydraulic conductivity properties of the soil that can be used to augment the land surface model assumptions of the same. Soil moisture observations as a function of depth and time can also be used to infer root depth, as a diurnal cycle in the soil moisture at levels within the root zone (owing to increased root uptake during the daytime followed by redistribution of moisture into the root zone during the overnight hours) can be used to infer root depth and distribution density….to combine them with remotely-sensed data and in-situ observations of the crop to diagnose crop characteristics and needs. For instance, application of a land surface model can help to automatically differentiate between areas of reduced crop health caused by water stress (too much or too little), or potential nutrient loss (due to leaching or denitrification caused by excess water). This information can be used to notify producers of problems occurring within a field that may be addressable through producer-initiated activities. Remotely-sensed data, such as from unmanned aerial vehicles or high-resolution satellites, can also be used to improve the assessment of real-time parameters in the overall modeling system, such as vegetative fraction, leaf area index, or crop height.--, in [0029]-[0030], and, --data captured from orbiting satellites or remotely powered vehicles that when processed provide details at a field-level resolution, such as remotely-sensed satellite imagery data and remotely-captured drone imagery data 116. Imagery data 116 may be further used within the present invention to extract relevant weather, crop, soil, or field information--, in [0047]);
Mewes and Rodriguez (as modified by Simek) are combinable as they are in the same field of endeavor: aggregating the various input data, image data in a land surface model to identify and measure the plant/vegetation quantity values. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rodriguez (as modified by Simek)’s system using Mewes’s teachings by including determine whether the first satellite data is present for a given time to Rodriguez (as modified by Simek)’s physical properties (e.g. weather), and corresponding vegetation index data  in order to provide the best data for a given application (see Rodriguez: e.g. in [0038], and [0068]);
Rodriguez as modified by Simek, and Mewes further disclose responsive to finding that the first satellite data is present, set vegetation index data to the first satellite’s data (see Rodriguez: e.g., Fig. 7A, and 7B, --at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047]);
responsive to finding that the first satellite data is absent, and responsive to finding that a next minimum spatial resolution satellite data is present among the remaining satellites, set vegetation index data to a next minimum spatial resolution satellite’s data adjusted by the bias estimated between the next minimum spatial resolution satellite’s data and the first satellite’s data (see Rodriguez: e.g., Fig. 7A, and 7B, --at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047]);
generate a target image comprising pixels represented by the set vegetation index data (see Rodriguez: e.g., Fig. 7A, and 7B, --at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047]).

Re Claim 3, Rodriguez as modified by Simek, and Mewes further disclose wherein the data comprises georeferenced and co-registered data (see Rodriguez: e.g., --the projection technique shown in FIG. 3A for different index values or resolution--, in [0028]-[0029], and, --a database contains multiple geospatially referenced data layers (e.g. satellite data at different spectral bands, weather station, crop, soil, and elevation data, etc.) at native resolution.  The database also contains such data layers re-projected at resolutions that are multiples of each other and at a common coordinate system.  The re-projection methods can be any suitable ones; the system contains sets of well aligned pixels.--, in [0036];also see: --performing any type of manipulation or computation on multiple data layers requires time-consuming interpolation and re-projection of the datasets, where perfect alignment requires extraction of bounding box data from a metafile (for each layer) to align different spatial resolution grids, one on the top of others. --, in [0003], and [0021] {align is to register}).


Re Claim 5, Rodriguez as modified by Simek, and Mewes further disclose the desired temporal resolution is a programmable parameter (see Rodriguez: e.g., Fig. 7A, and 7B, --at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047]; and, -- consider data "sitting" in the platform at 1 km resolution and it is desired to retrieve it at 5 km resolution--the interpolation is carried out in the node where the data resides.  All the nodes do not necessarily need to do the same kinds of computations.  Consider a dataset for Kansas at 10 m resolution and in Nevada at 1 km resolution.--, in [0050]; also see: --The method is based on re-gridding and aligning any geospatial dataset (whose original source has a given native projection and resolution) in a way that resulting cells sizes are multiple of each other dimensions and are aligned one on the top of each other. The method also encompasses the interpolation of the original data sets to create a continuous layer in the first step and then create a new grid with the desired spatial resolution. The method may require multiple interpolation steps where multiple objectives are pursued: minimize data distortion at edges, maintain physical features integrity like square shape for houses, and minimize the variance of the original signal for a certain area. Each data set will have its own interpolation dependent on the data range, spatial extent and various masks used to cut out parts of the data. The method also includes an adjustable resolution technique and adjustable data interpolation technique for the resulting query outputs….to use two different spatial resolution layer that are close to the original resolution: for Landsat the resolution would be 35.56 m and for Modis would be 284.5 m The interpolation and re-gridding process, will change the accuracy of the Landsat data by less than 5%.--, in [0022]-[0024]; and, -- as illustrated in FIG. 6. Thus, when adjusting the data with different resolutions other than the one provided by the original source image, then an interpolation may have to be performed. One or more embodiments provide a way to optimally adjust the resulting cell size and swaths pixel values based on different interpolation techniques. An exemplary method has adjustable interpolation based on the original type of the data. Given a particular type of data and application, an optimal interpolation can be selected, where it will be optimal in the sense of providing the most value based on the final use case. For example, cubic interpolation (as opposed to linear, bi-linear, or nearest-neighbors interpolation) may be the best option for crop images, while bilinear interpolation may be more appropriate for weather datasets. [0035] Considering both adjustable interpolation and resolution methods, FIG. 7 provides a sample of the resulting grid and contours for two different resolutions. The top figure shows two grids overlaying a region of a Landsat image. The bottom figure illustrates two different contours resulting from different interpolation levels.--, in [0034]-[0035]; and, --The data fetched are the ones contained, intersecting, or crossing the query boundary. The database returns the data sets at spatial resolutions and time intervals that are adjusted for each application. The system can be queried in multiple locations and the retrieved data layers can be defined by a user or can be retrieved from previous applications that are similar to actual query. Real-time (online) analytics can be used to post-process each relevant data sets resulting from the query. The application may specify the resolution that is required for gridding. If a certain resolution is not available, the highest available resolution data sets are interpolated and re-gridded.--, in [0036]; also see Mewes: e.g., --another type of input data is field-level processed remotely-sensed imagery data 116. One source of this remotely-sensed imagery data 116 is satellite systems, such as fine temporal resolution low-earth orbit satellites that provide a minimum of three spectral bands and other resource-monitoring satellites, as well as from unmanned airborne systems (UAS) such as unmanned aerial vehicles and remotely-piloted vehicles, commonly referred to as drones. Other sources are also contemplated, such as for example unmanned aerial systems, manned aerial reconnaissance, lower temporal frequency earth resources satellite such as LANDSAT and MODIS, ground-based robots, and sensors mounted on field and farm equipment. Regardless of the source, this imagery data 116 is field-navigated to provide users with the most recent high-resolution depiction of the crop field. Imagery data 116 may be delivered on a web or application-based tool configured within the present invention, and additional tools may be provided for spatially navigating the imagery data 116 and overlaying a variety of weather data elements.--, in [0085]; and, also see Simek: e.g., --“a sum of absolute differences cost function” such as that described in Birchfield, Stan, and Carlo Tomasi. “Depth discontinuities by pixel-to-pixel stereo.” International Journal of Computer Vision 35.3 (1999): 269-293. The entireties of the aforementioned publications are incorporated herein by reference. Further, in some implementations, instead of using a single matching image for each reference image, the depth-assisted stereo component 1302 can use multiple matching “neighbor” images and set the initial cost volume values using evidence from all matching image. [0172] At 1406, for each reference image, the device can modify the cost values based on differences between the potential positions and known positions of 3D points in the environment relative to capture positions for the reference images and their matching images.--, in [0170]-[0172]).

Re Claim 6, Rodriguez as modified by Simek, and Mewes further disclose wherein the vegetation index is estimated even for time the plurality of satellites are not present to produce the image for the geographic region (see Rodriguez: e.g.,  --Extracting values of the vegetation index from different satellites that have different spatial resolution and acquired at different moment of time. The vegetation index like NDVI (normalized difference vegetation index) data may be needed faster than the typical 16 day revolving time obtained from Landsat and this data can be used to delineate farms, recognize crops, identify and track roads, predict water supply in lakes, estimate evapotranspiration, and/or predict precipitation.--, in [0041]).

Re Claim 8, Rodriguez as modified by Simek, and Mewes further disclose to interpolate the set vegetation index data after dropping the values to the desired temporal resolution, wherein the target image is generated based on the further interpolated vegetation index data (see Rodriguez: e.g., Fig. 7A, and 7B, --at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047]; and, -- consider data "sitting" in the platform at 1 km resolution and it is desired to retrieve it at 5 km resolution--the interpolation is carried out in the node where the data resides.  All the nodes do not necessarily need to do the same kinds of computations.  Consider a dataset for Kansas at 10 m resolution and in Nevada at 1 km resolution.--, in [0050]; also see: --The method is based on re-gridding and aligning any geospatial dataset (whose original source has a given native projection and resolution) in a way that resulting cells sizes are multiple of each other dimensions and are aligned one on the top of each other. The method also encompasses the interpolation of the original data sets to create a continuous layer in the first step and then create a new grid with the desired spatial resolution. The method may require multiple interpolation steps where multiple objectives are pursued: minimize data distortion at edges, maintain physical features integrity like square shape for houses, and minimize the variance of the original signal for a certain area. Each data set will have its own interpolation dependent on the data range, spatial extent and various masks used to cut out parts of the data. The method also includes an adjustable resolution technique and adjustable data interpolation technique for the resulting query outputs….to use two different spatial resolution layer that are close to the original resolution: for Landsat the resolution would be 35.56 m and for Modis would be 284.5 m The interpolation and re-gridding process, will change the accuracy of the Landsat data by less than 5%.--, in [0022]-[0024]; and, -- as illustrated in FIG. 6. Thus, when adjusting the data with different resolutions other than the one provided by the original source image, then an interpolation may have to be performed. One or more embodiments provide a way to optimally adjust the resulting cell size and swaths pixel values based on different interpolation techniques. An exemplary method has adjustable interpolation based on the original type of the data. Given a particular type of data and application, an optimal interpolation can be selected, where it will be optimal in the sense of providing the most value based on the final use case. For example, cubic interpolation (as opposed to linear, bi-linear, or nearest-neighbors interpolation) may be the best option for crop images, while bilinear interpolation may be more appropriate for weather datasets. [0035] Considering both adjustable interpolation and resolution methods, FIG. 7 provides a sample of the resulting grid and contours for two different resolutions. The top figure shows two grids overlaying a region of a Landsat image. The bottom figure illustrates two different contours resulting from different interpolation levels.--, in [0034]-[0035]; and, --The data fetched are the ones contained, intersecting, or crossing the query boundary. The database returns the data sets at spatial resolutions and time intervals that are adjusted for each application. The system can be queried in multiple locations and the retrieved data layers can be defined by a user or can be retrieved from previous applications that are similar to actual query. Real-time (online) analytics can be used to post-process each relevant data sets resulting from the query. The application may specify the resolution that is required for gridding. If a certain resolution is not available, the highest available resolution data sets are interpolated and re-gridded.--, in [0036]; and, .,  --Extracting values of the vegetation index from different satellites that have different spatial resolution and acquired at different moment of time. The vegetation index like NDVI (normalized difference vegetation index) data may be needed faster than the typical 16 day revolving time obtained from Landsat and this data can be used to delineate farms, recognize crops, identify and track roads, predict water supply in lakes, estimate evapotranspiration, and/or predict precipitation.--, in [0041]).

Re Claim 9, Rodriguez as modified by Simek, and Mewes further disclose wherein the plurality of satellites comprises more than two satellites (see Rodriguez: e.g., Fig. 7A, and 7B, --at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047]; and,--The data fetched are the ones contained, intersecting, or crossing the query boundary. The database returns the data sets at spatial resolutions and time intervals that are adjusted for each application. The system can be queried in multiple locations and the retrieved data layers can be defined by a user or can be retrieved from previous applications that are similar to actual query. Real-time (online) analytics can be used to post-process each relevant data sets resulting from the query. The application may specify the resolution that is required for gridding. If a certain resolution is not available, the highest available resolution data sets are interpolated and re-gridded.--, in [0036]; and, .,  --Extracting values of the vegetation index from different satellites that have different spatial resolution and acquired at different moment of time. The vegetation index like NDVI (normalized difference vegetation index) data may be needed faster than the typical 16 day revolving time obtained from Landsat and this data can be used to delineate farms, recognize crops, identify and track roads, predict water supply in lakes, estimate evapotranspiration, and/or predict precipitation.--, in [0041]).

Re Claims 10, 14-15, claims 10, 14-15 are the corresponding method claims to claims 1, and 8-9 respectively. Thus, claims 10, 14-15 are rejected for the same reasons as for claims 1, and 8-9 respectively. Furthermore, Rodriguez as modified by Simek, and Mewes further disclose computer-implemented method of performing the steps (see Rodriguez: e.g., --instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed…. at least one processor that is coupled to the memory and operative to perform exemplary method steps. Yet further, in another aspect, one or more embodiments of the invention or elements thereof can be implemented in the form of means for carrying out one or more of the method steps described herein; the means can include (i) hardware module(s), (ii) software module(s) stored in a computer readable storage medium (or multiple such media) and implemented on a hardware processor, or (iii) a combination of (i) and (ii); any of (i)-(iii) implement the specific techniques set forth herein.--, in [0006]-[0008], and, -- Create an NDVI versus time trace for different crops across different geographies and different spatial resolution for the previous 5 years. Create a correlation between NDVI and crop yield. Retrieve all satellite data that are available, closest in time, at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047] and, -- consider data "sitting" in the platform at 1 km resolution and it is desired to retrieve it at 5 km resolution--the interpolation is carried out in the node where the data resides.  All the nodes do not necessarily need to do the same kinds of computations.  Consider a dataset for Kansas at 10 m resolution and in Nevada at 1 km resolution.--, in [0050]; also see: --The method is based on re-gridding and aligning any geospatial dataset (whose original source has a given native projection and resolution) in a way that resulting cells sizes are multiple of each other dimensions and are aligned one on the top of each other. The method also encompasses the interpolation of the original data sets to create a continuous layer in the first step and then create a new grid with the desired spatial resolution. The method may require multiple interpolation steps where multiple objectives are pursued: minimize data distortion at edges, maintain physical features integrity like square shape for houses, and minimize the variance of the original signal for a certain area. Each data set will have its own interpolation dependent on the data range, spatial extent and various masks used to cut out parts of the data. The method also includes an adjustable resolution technique and adjustable data interpolation technique for the resulting query outputs….to use two different spatial resolution layer that are close to the original resolution: for Landsat the resolution would be 35.56 m and for Modis would be 284.5 m The interpolation and re-gridding process, will change the accuracy of the Landsat data by less than 5%.--, in [0022]-[0024]; and, -- as illustrated in FIG. 6. Thus, when adjusting the data with different resolutions other than the one provided by the original source image, then an interpolation may have to be performed. One or more embodiments provide a way to optimally adjust the resulting cell size and swaths pixel values based on different interpolation techniques. An exemplary method has adjustable interpolation based on the original type of the data. Given a particular type of data and application, an optimal interpolation can be selected, where it will be optimal in the sense of providing the most value based on the final use case. For example, cubic interpolation (as opposed to linear, bi-linear, or nearest-neighbors interpolation) may be the best option for crop images, while bilinear interpolation may be more appropriate for weather datasets. [0035] Considering both adjustable interpolation and resolution methods, FIG. 7 provides a sample of the resulting grid and contours for two different resolutions. The top figure shows two grids overlaying a region of a Landsat image. The bottom figure illustrates two different contours resulting from different interpolation levels.--, in [0034]-[0035]; and, --The data fetched are the ones contained, intersecting, or crossing the query boundary. The database returns the data sets at spatial resolutions and time intervals that are adjusted for each application. The system can be queried in multiple locations and the retrieved data layers can be defined by a user or can be retrieved from previous applications that are similar to actual query. Real-time (online) analytics can be used to post-process each relevant data sets resulting from the query. The application may specify the resolution that is required for gridding. If a certain resolution is not available, the highest available resolution data sets are interpolated and re-gridded.--, in [0036]; and, .,  --Extracting values of the vegetation index from different satellites that have different spatial resolution and acquired at different moment of time. The vegetation index like NDVI (normalized difference vegetation index) data may be needed faster than the typical 16 day revolving time obtained from Landsat and this data can be used to delineate farms, recognize crops, identify and track roads, predict water supply in lakes, estimate evapotranspiration, and/or predict precipitation.--, in [0041]).

Re Claims 16, 18, and 20, claims 16, 18 and 20 are the corresponding medium claims to claims 1, 5, and 8 respectively. Thus, claims 16, 18, and 20 are rejected for the same reasons as for claims 1, 5, and 8 respectively. Furthermore, Rodriguez as modified by Simek, and Mewes further disclose a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions readable by a device to cause the device to perform a method (see Rodriguez: e.g., --instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed…. at least one processor that is coupled to the memory and operative to perform exemplary method steps. Yet further, in another aspect, one or more embodiments of the invention or elements thereof can be implemented in the form of means for carrying out one or more of the method steps described herein; the means can include (i) hardware module(s), (ii) software module(s) stored in a computer readable storage medium (or multiple such media) and implemented on a hardware processor, or (iii) a combination of (i) and (ii); any of (i)-(iii) implement the specific techniques set forth herein.--, in [0006]-[0008], and, -- Create an NDVI versus time trace for different crops across different geographies and different spatial resolution for the previous 5 years. Create a correlation between NDVI and crop yield. Retrieve all satellite data that are available, closest in time, at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047] and, -- consider data "sitting" in the platform at 1 km resolution and it is desired to retrieve it at 5 km resolution--the interpolation is carried out in the node where the data resides.  All the nodes do not necessarily need to do the same kinds of computations.  Consider a dataset for Kansas at 10 m resolution and in Nevada at 1 km resolution.--, in [0050]; also see: --The method is based on re-gridding and aligning any geospatial dataset (whose original source has a given native projection and resolution) in a way that resulting cells sizes are multiple of each other dimensions and are aligned one on the top of each other. The method also encompasses the interpolation of the original data sets to create a continuous layer in the first step and then create a new grid with the desired spatial resolution. The method may require multiple interpolation steps where multiple objectives are pursued: minimize data distortion at edges, maintain physical features integrity like square shape for houses, and minimize the variance of the original signal for a certain area. Each data set will have its own interpolation dependent on the data range, spatial extent and various masks used to cut out parts of the data. The method also includes an adjustable resolution technique and adjustable data interpolation technique for the resulting query outputs….to use two different spatial resolution layer that are close to the original resolution: for Landsat the resolution would be 35.56 m and for Modis would be 284.5 m The interpolation and re-gridding process, will change the accuracy of the Landsat data by less than 5%.--, in [0022]-[0024]; and, -- as illustrated in FIG. 6. Thus, when adjusting the data with different resolutions other than the one provided by the original source image, then an interpolation may have to be performed. One or more embodiments provide a way to optimally adjust the resulting cell size and swaths pixel values based on different interpolation techniques. An exemplary method has adjustable interpolation based on the original type of the data. Given a particular type of data and application, an optimal interpolation can be selected, where it will be optimal in the sense of providing the most value based on the final use case. For example, cubic interpolation (as opposed to linear, bi-linear, or nearest-neighbors interpolation) may be the best option for crop images, while bilinear interpolation may be more appropriate for weather datasets. [0035] Considering both adjustable interpolation and resolution methods, FIG. 7 provides a sample of the resulting grid and contours for two different resolutions. The top figure shows two grids overlaying a region of a Landsat image. The bottom figure illustrates two different contours resulting from different interpolation levels.--, in [0034]-[0035]; and, --The data fetched are the ones contained, intersecting, or crossing the query boundary. The database returns the data sets at spatial resolutions and time intervals that are adjusted for each application. The system can be queried in multiple locations and the retrieved data layers can be defined by a user or can be retrieved from previous applications that are similar to actual query. Real-time (online) analytics can be used to post-process each relevant data sets resulting from the query. The application may specify the resolution that is required for gridding. If a certain resolution is not available, the highest available resolution data sets are interpolated and re-gridded.--, in [0036]; and, .,  --Extracting values of the vegetation index from different satellites that have different spatial resolution and acquired at different moment of time. The vegetation index like NDVI (normalized difference vegetation index) data may be needed faster than the typical 16 day revolving time obtained from Landsat and this data can be used to delineate farms, recognize crops, identify and track roads, predict water supply in lakes, estimate evapotranspiration, and/or predict precipitation.--, in [0041]).




Claims 2, 4, 7,11-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez as modified by Simek, and Mewes, and further in view of Tyburski (US 20110055220 A1, as provided in IDS).
Re Claim 2, Rodriguez as modified by Simek, and Mewes however do not explicitly disclose wherein the hardware processor is further configured to remove anomalous data due to at least one of sensor saturation and defective pixel, from the data of first satellite and from the re-projected data of the remaining satellites,
Tyburski discloses remove anomalous data due to at least one of sensor saturation and defective pixel, from the data of first satellite and from the re-projected data of the remaining satellites (see Tyburski: e.g., -- 1.7 Spatial resolution (typically 1 km nominally but sometimes an order of magnitude more in practice) may be coarse, so national data may need aggregating to improve comparability--, in [0161], [0143]; and, -- Images are first processed in 2208 for pixel reliability and quality so as to determine highest quality pixels in the image and to remove low quality pixels (i.e., cloud cover).--, in [0242]);
Rodriguez (as modified by Simek, and Mewes) and Tyburski are combinable as they are in the same field of endeavor: aggregating the various input data, image data in a land surface model to identify and measure the plant/vegetation quantity values. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rodriguez (as modified by Simek, and Mewes)’s system using Tyburski’s teachings by including remove anomalous data due to at least one of sensor saturation and defective pixel, from the data of first satellite and from the re-projected data of the remaining satellites to Rodriguez (as modified by Simek, and Mewes)’s aggregating the ingested input data in order to generate a composite data (see Tyburski: e.g. in [0243]).

Re Claim 4, Rodriguez as modified by Simek, Mewes, and Tyburski further disclose the next minimum spatial resolution satellite’s data adjusted by the bias comprises a sum of the next satellite’s data and the bias estimated between the interpolated and cloud corrected first satellite data and spatially re-projected, interpolated and cloud corrected next satellite data (see Tyburski: e.g., -- 1.7 Spatial resolution (typically 1 km nominally but sometimes an order of magnitude more in practice) may be coarse, so national data may need aggregating to improve comparability--, in [0161], [0143]; and, -- Images are first processed in 2208 for pixel reliability and quality so as to determine highest quality pixels in the image and to remove low quality pixels (i.e., cloud cover).--, in [0242]). See the similar obviousness and motivation statements addressed above in claim 2.

Re Claim 7, Rodriguez as modified by Simek, Mewes, and Tyburski further disclose to drop values, in the set vegetation index data, with greater than a threshold percentage change in a threshold number of consecutive days (see Rodriguez: e.g., --One such example is the identification of crops based on vegetation index determined from Landsat (project for acquisition of satellite imagery of Earth jointly administered by the U.S.  Geological Survey (USGS) and National Aeronautics and Space Administration (NASA)) and MODIS (NASA's Moderate-resolution Imaging Spectroradiometer instrument) data that have 30 m and 250 m resolutions, respectively.--, in [0023]; also see Tyburski: e.g., --with thresholds used to define Forest Land in the national greenhouse gas inventory.--, in [0093]-[0095], and [0116]). See the similar obviousness and motivation statements addressed above in claim 2.

Re Claims 11-13, claims 11-13 are the corresponding method claims to claims 2, 4-5, and 7 respectively. Thus, claims 11-13 are rejected for the same reasons as for claims 2, 4-5 and 7 respectively. Furthermore, Rodriguez as modified by Simek, Mewes, and Tyburski further disclose computer-implemented method of performing the steps (see Rodriguez: e.g., --instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed…. at least one processor that is coupled to the memory and operative to perform exemplary method steps. Yet further, in another aspect, one or more embodiments of the invention or elements thereof can be implemented in the form of means for carrying out one or more of the method steps described herein; the means can include (i) hardware module(s), (ii) software module(s) stored in a computer readable storage medium (or multiple such media) and implemented on a hardware processor, or (iii) a combination of (i) and (ii); any of (i)-(iii) implement the specific techniques set forth herein.--, in [0006]-[0008], and, -- Create an NDVI versus time trace for different crops across different geographies and different spatial resolution for the previous 5 years. Create a correlation between NDVI and crop yield. Retrieve all satellite data that are available, closest in time, at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047] and, -- consider data "sitting" in the platform at 1 km resolution and it is desired to retrieve it at 5 km resolution--the interpolation is carried out in the node where the data resides.  All the nodes do not necessarily need to do the same kinds of computations.  Consider a dataset for Kansas at 10 m resolution and in Nevada at 1 km resolution.--, in [0050]; also see: --The method is based on re-gridding and aligning any geospatial dataset (whose original source has a given native projection and resolution) in a way that resulting cells sizes are multiple of each other dimensions and are aligned one on the top of each other. The method also encompasses the interpolation of the original data sets to create a continuous layer in the first step and then create a new grid with the desired spatial resolution. The method may require multiple interpolation steps where multiple objectives are pursued: minimize data distortion at edges, maintain physical features integrity like square shape for houses, and minimize the variance of the original signal for a certain area. Each data set will have its own interpolation dependent on the data range, spatial extent and various masks used to cut out parts of the data. The method also includes an adjustable resolution technique and adjustable data interpolation technique for the resulting query outputs….to use two different spatial resolution layer that are close to the original resolution: for Landsat the resolution would be 35.56 m and for Modis would be 284.5 m The interpolation and re-gridding process, will change the accuracy of the Landsat data by less than 5%.--, in [0022]-[0024]; and, -- as illustrated in FIG. 6. Thus, when adjusting the data with different resolutions other than the one provided by the original source image, then an interpolation may have to be performed. One or more embodiments provide a way to optimally adjust the resulting cell size and swaths pixel values based on different interpolation techniques. An exemplary method has adjustable interpolation based on the original type of the data. Given a particular type of data and application, an optimal interpolation can be selected, where it will be optimal in the sense of providing the most value based on the final use case. For example, cubic interpolation (as opposed to linear, bi-linear, or nearest-neighbors interpolation) may be the best option for crop images, while bilinear interpolation may be more appropriate for weather datasets. [0035] Considering both adjustable interpolation and resolution methods, FIG. 7 provides a sample of the resulting grid and contours for two different resolutions. The top figure shows two grids overlaying a region of a Landsat image. The bottom figure illustrates two different contours resulting from different interpolation levels.--, in [0034]-[0035]; and, --The data fetched are the ones contained, intersecting, or crossing the query boundary. The database returns the data sets at spatial resolutions and time intervals that are adjusted for each application. The system can be queried in multiple locations and the retrieved data layers can be defined by a user or can be retrieved from previous applications that are similar to actual query. Real-time (online) analytics can be used to post-process each relevant data sets resulting from the query. The application may specify the resolution that is required for gridding. If a certain resolution is not available, the highest available resolution data sets are interpolated and re-gridded.--, in [0036]; and, .,  --Extracting values of the vegetation index from different satellites that have different spatial resolution and acquired at different moment of time. The vegetation index like NDVI (normalized difference vegetation index) data may be needed faster than the typical 16 day revolving time obtained from Landsat and this data can be used to delineate farms, recognize crops, identify and track roads, predict water supply in lakes, estimate evapotranspiration, and/or predict precipitation.--, in [0041]).

Re Claims 17, and 19, claims 17 and 19 are the corresponding medium claims to claims 4, and 7 respectively. Thus, claims 17, and 19 are rejected for the same reasons as for claims 4 and 7 respectively. Furthermore, Rodriguez as modified by Simek, Mewes and Tyburski further disclose a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions readable by a device to cause the device to perform a method (see Rodriguez: e.g., --instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed…. at least one processor that is coupled to the memory and operative to perform exemplary method steps. Yet further, in another aspect, one or more embodiments of the invention or elements thereof can be implemented in the form of means for carrying out one or more of the method steps described herein; the means can include (i) hardware module(s), (ii) software module(s) stored in a computer readable storage medium (or multiple such media) and implemented on a hardware processor, or (iii) a combination of (i) and (ii); any of (i)-(iii) implement the specific techniques set forth herein.--, in [0006]-[0008], and, -- Create an NDVI versus time trace for different crops across different geographies and different spatial resolution for the previous 5 years. Create a correlation between NDVI and crop yield. Retrieve all satellite data that are available, closest in time, at all possible spatial resolution; e.g., 30 m, 250 m, 500 m, or 1 km resolution. Determine the best satellite layer that has the lowest cloud cover and is between data stamps of 30 m satellite resolution layer. Combine data layer to artificially create a 30 m data layer that would take coarser resolution data and assign values to the 30 m pixels based on ratio calculated from the 30 m layer (this approach will propagate the vegetation index across time interval when data is not available)…. to assure accuracy. Repeat the same steps across different geographies where different data layers are used to create a 30 m NDVI map and using different resolution weather data. Create an irrigation map based on solar radiation, soil properties, vegetation index using remote satellite data at highest resolution.--, in [0046]-[0047] and, -- consider data "sitting" in the platform at 1 km resolution and it is desired to retrieve it at 5 km resolution--the interpolation is carried out in the node where the data resides.  All the nodes do not necessarily need to do the same kinds of computations.  Consider a dataset for Kansas at 10 m resolution and in Nevada at 1 km resolution.--, in [0050]; also see: --The method is based on re-gridding and aligning any geospatial dataset (whose original source has a given native projection and resolution) in a way that resulting cells sizes are multiple of each other dimensions and are aligned one on the top of each other. The method also encompasses the interpolation of the original data sets to create a continuous layer in the first step and then create a new grid with the desired spatial resolution. The method may require multiple interpolation steps where multiple objectives are pursued: minimize data distortion at edges, maintain physical features integrity like square shape for houses, and minimize the variance of the original signal for a certain area. Each data set will have its own interpolation dependent on the data range, spatial extent and various masks used to cut out parts of the data. The method also includes an adjustable resolution technique and adjustable data interpolation technique for the resulting query outputs….to use two different spatial resolution layer that are close to the original resolution: for Landsat the resolution would be 35.56 m and for Modis would be 284.5 m The interpolation and re-gridding process, will change the accuracy of the Landsat data by less than 5%.--, in [0022]-[0024]; and, -- as illustrated in FIG. 6. Thus, when adjusting the data with different resolutions other than the one provided by the original source image, then an interpolation may have to be performed. One or more embodiments provide a way to optimally adjust the resulting cell size and swaths pixel values based on different interpolation techniques. An exemplary method has adjustable interpolation based on the original type of the data. Given a particular type of data and application, an optimal interpolation can be selected, where it will be optimal in the sense of providing the most value based on the final use case. For example, cubic interpolation (as opposed to linear, bi-linear, or nearest-neighbors interpolation) may be the best option for crop images, while bilinear interpolation may be more appropriate for weather datasets. [0035] Considering both adjustable interpolation and resolution methods, FIG. 7 provides a sample of the resulting grid and contours for two different resolutions. The top figure shows two grids overlaying a region of a Landsat image. The bottom figure illustrates two different contours resulting from different interpolation levels.--, in [0034]-[0035]; and, --The data fetched are the ones contained, intersecting, or crossing the query boundary. The database returns the data sets at spatial resolutions and time intervals that are adjusted for each application. The system can be queried in multiple locations and the retrieved data layers can be defined by a user or can be retrieved from previous applications that are similar to actual query. Real-time (online) analytics can be used to post-process each relevant data sets resulting from the query. The application may specify the resolution that is required for gridding. If a certain resolution is not available, the highest available resolution data sets are interpolated and re-gridded.--, in [0036]; and, .,  --Extracting values of the vegetation index from different satellites that have different spatial resolution and acquired at different moment of time. The vegetation index like NDVI (normalized difference vegetation index) data may be needed faster than the typical 16 day revolving time obtained from Landsat and this data can be used to delineate farms, recognize crops, identify and track roads, predict water supply in lakes, estimate evapotranspiration, and/or predict precipitation.--, in [0041]).


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667